United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-2655
                         ___________________________

                              United States of America

                                        Plaintiff - Appellee

                                          v.

                                Gregory M. Shockley

                                     Defendant - Appellant
                                   ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                             Submitted: April 14, 2020
                                 Filed: May 27, 2020
                                  [Unpublished]
                                 ____________

Before COLLOTON, GRUENDER, and GRASZ, Circuit Judges.
                        ____________

PER CURIAM.

      In July 2019, the district court1 conducted a supervised release revocation
hearing regarding Gregory M. Shockley’s participation in a high-speed chase in an
attempt to elude police. At that hearing, Shockley stipulated to the alleged violation.

      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
The district court noted it was a Grade B violation, resulting in an advisory
sentencing guideline range of 21 to 27 months’ imprisonment. But because the
statutory maximum sentence for the revocation violation is 24 months, the guidelines
range necessarily became 21 to 24 months’ imprisonment. See U.S.S.G.
§ 7B1.4(b)(3)(A). The court sentenced Shockley to 24 months’ imprisonment.

        On appeal, Shockley argues that his sentence is substantively unreasonable
because the district court failed to account for the time and resources that his
stipulation to the violation saved the court and the Government. We review the
district court’s revocation sentencing decision, including its substantive
reasonableness, under the same deferential abuse-of-discretion standard that applies
to initial sentencing proceedings. United States v. Johnson, 827 F.3d 740, 744 (8th
Cir. 2016). “An abuse of discretion occurs when: (1) a court fails to consider a
relevant factor that should have received significant weight; (2) a court gives
significant weight to an improper or irrelevant factor; or (3) a court considers only
the appropriate factors but in weighing them commits a clear error of judgment.”
United States v. Fitzpatrick, 943 F.3d 838, 840 (8th Cir. 2019).

       A defendant’s acceptance of responsibility is a “relevant and proper” factor
under § 3553(a), United States v. Jimenez-Gutierrez, 491 F.3d 923, 927 (8th Cir.
2007), and we will assume this factor must also be considered in a supervised-release
revocation proceeding, see 18 U.S.C. § 3583(e) (requiring consideration of certain
§ 3553(a) factors in a supervised-release revocation proceeding). But a district court
need not “specifically mention the mitigating factors” a defendant raises. United
States v. Nicholas, 773 F. App’x 324, 326 (8th Cir. 2019) (per curiam). When “the
district court heard argument from counsel about specific § 3553(a) factors, we may
presume that the court considered those factors.” United States v. Keating, 579 F.3d
891, 893 (8th Cir. 2009). The district court here heard argument from Shockley’s
counsel urging a lower sentence in light of his stipulation. The court also noted,
however, the “seriousness of his violation” and the need to provide “adequate
deterrence.” In light of these considerations, we do not find that the district court
abused its discretion by imposing a 24-month sentence. See United States v.


                                         -2-
Misquadace, 778 F.3d 717, 719 (8th Cir. 2015) (per curiam) (noting that we give
district courts “wide latitude” in weighing sentencing factors in a revocation
hearing).

      We affirm.
                     ______________________________




                                      -3-